Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 01/28/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
 
Allowable Subject Matter
Claims 1, 3-9, 11, 13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 11 have been amended to recite wherein adjusting the remaining lifetime status of the surgical instrument further comprises: identifying a second surgical instrument actuator state for the surgical instrument during the use of the system; and reducing the remaining useful lifetime status of the surgical instrument by a second surgical instrument lifetime reduction amount based upon the second surgical instrument actuator state. Claims 6, 11, 13 has been amended to recite wherein providing in the second information structure in the computer readable storage device an association includes providing a first association between a first wear-down actuation state and a first lifetime reduction amount and providing a second association between a second wear-down first actuation state and a second lifetime reduction amount
The Office agrees the art of record fails to teach or suggest these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”